DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13, 15-  18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis US 20160175976 A1.
Regarding claim 1 , 10, 13, 17 Denis teaches
1, 10, 13, 15-18  (Currently Amended) A method of determining a position of a tool, the method comprising: 
determining a timing of an operation[0033](reference time) performed by the tool based on a signal received from a reference device on the tool; [0006](implicit in order to calculate time delay one needs to calculate the time of transmission and time of the receptions[0033] indicates that the reference time is time of transmission and arrival time is the  reception)
detecting, by multiple sensors in a vicinity of the tool, at least one sound generated by an operation performed by the tool; and (claim 1)
determining respective timings of the at least one sound that was detected by the multiple sensors[0033](arrival time)
based on the respective timings of the at least one sound that was detected by the multiple sensors and the timing of the operation based on the signal received from the reference device. (claim 1)
based on a signal received from a reference device on the tool; and In re: Ivar BERGKVIST et al. Application No.: 16/388,475 Filed: April 18, 2019 Page 6 of 11 a processor configured to determine the position of the tool based on the respective timings of the at least one sound that was detected by the one or more first devices and the timing of the operation that was detected by the one or more second devices.[0033]

2. (Currently Amended) The method according to claim 1, further comprising: determining a timing of the operation performed by the tool, and determining the position based on the  timing of the operation performed and the timing of the  at least one sound that was detected.  ([0033] claim 15, 16)

3. (Currently Amended) The method according to claim 2, further comprising: determining the timing of the operation based on a signal  received from the tool.  (everything is transmitted through some type of signals wire or wireless)

5. (Currently Amended) The method according to claim 4, wherein the signal comprises a recording of the  at least one sound that was detected. ([0022][0026][0037]implicit as the reference signal is then compared to the received signal)
 
6. (Currently Amended) The method according to any one of claims 2, further comprising: determining the timing of the operation based on a signal  provided to the tool.  [0037]

 
8. (Currently Amended) The method according to   claim 1, further comprising: detecting the at least one sound by multiple sensors placed at different locations; and determining the position based on timings of the at least one sound  by the multiple sensors.  (fig. 5)

9. (Currently Amended) The method according to   claim 1 further comprising: wherein the tool comprises a welding(fig. 5) tool and the at least one sound comprises a sound generated by a welding operation performed by the welding tool, and/or wherein the tool comprises a drilling tool and the at least one sound comprises a sound generated by a drilling operation performed by the drilling tool, and/or wherein the tool comprises a cutting tool and the at least one sound comprises a sound generated by a cutting operation performed by the cutting tool, and/or wherein the tool comprises a pneumatic actuator and the at least one sound comprises a sound generated by the pneumatic actuator when the tool performs the operation.  

11. (Currently Amended) The method according to claim 10, further comprising:  In re: Bergkvist et al. Application TBD Filed: Concurrently herewith Page 4 indicating the timing of the  at least one sound that was detected in relation to a timing of the operation performed by the tool. [0033] 

12. (Currently Amended) The method according to claim 10 , wherein the tool comprises a welding tool(fig. 5) and the at least one sound comprises a sound generated by a welding operation performed by the welding tool, and/or wherein the tool comprises a drilling tool and the at least one sound comprises a sound generated by a drilling operation performed by the drilling tool, and/or wherein the tool comprises a cutting tool and the at least one sound comprises a sound generated by a cutting operation performed by the cutting tool, and/or wherein the tool comprises a pneumatic actuator and the at least one sound comprises a sound generated by the pneumatic actuator when the tool performs the operation.  

14. (Currently Amended) The device according to claim 13, wherein the device is configured to perform a method according to   9 claim 1.  (claim 1 )

claim 1.  (clam 1)

18. (Currently Amended) The system according to claim 17, wherein at least one of the first devices is configured to perform a method according to   claim 1.(claim 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7,19 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of Becker	US 20140134580 A1 (as evidenced by Miyamoto; Junichi et al.	US 9052781 B2).
Regarding claim 7 Denis teaches providing the reference time [0033]
But does not explicitly teach that it is done using optical monitoring.

Becker teaches that camera may be used to detect the infrared radiation form the torch.
Becker also teaches providing visual monitoring of the device.
20. (New) The method of claim 1, wherein the reference device is mounted in contact with the tool.(light form torch)
 It would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Denis with teaching by Becker in order to identify the reference time as desired by the Denis. (It is important to note that the camera will be able to obtain indication of the torch operation with speed of light which would make time calculation pretty precise in comparison with audio.)
Although Becker does not explicitly teach using the light as a reference It is obvious to one of ordinary skills in the art to use the light as reference time as it travels much faster than sound waves and almost instantaneously provide the information regarding tool operation. Using light as a trigger reference time is well known and practiced in the field of positioning. (fog example Miyamoto US 9157984 , US 9052781 B2 provided as evidence to support the statement)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645